

116 HRES 1064 IH: Supporting the goals and ideals of Black, indigenous, and people of color (“BIPOC”) Mental Health Awareness Month in July 2020.
U.S. House of Representatives
2020-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1064IN THE HOUSE OF REPRESENTATIVESJuly 23, 2020Ms. Johnson of Texas (for herself, Mrs. Watson Coleman, Mr. Correa, Mr. Cisneros, Mr. Thompson of Mississippi, Mr. Vargas, Mr. García of Illinois, Ms. Velázquez, Mr. Cárdenas, Ms. Escobar, Mrs. Napolitano, Mr. Lowenthal, Mr. Smith of Washington, Ms. Bass, Mr. Nadler, Mr. Soto, Ms. Fudge, Mr. Higgins of New York, Ms. Barragán, Ms. Clark of Massachusetts, Mr. Evans, Mr. Espaillat, Ms. Porter, Mr. Kennedy, Ms. Judy Chu of California, Ms. Ocasio-Cortez, Mr. Sablan, Mr. Hastings, Mr. Beyer, Mr. Johnson of Georgia, Mr. Serrano, Mr. Cohen, Mr. Khanna, Mr. Lawson of Florida, Ms. Scanlon, Ms. Sánchez, Mr. Moulton, Ms. Blunt Rochester, Mr. Panetta, Ms. Bonamici, and Mr. Blumenauer) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONSupporting the goals and ideals of Black, indigenous, and people of color (BIPOC) Mental Health Awareness Month in July 2020.Whereas July 2020 is BIPOC Mental Health Awareness Month;Whereas the goals of BIPOC Mental Health Awareness Month (formerly known as Minority Mental Health Awareness Month) are—(1)to recognize disparities in the incidence of mental health-related challenges faced by Black, indigenous, and people of color (referred to in this preamble as BIPOC) communities;(2)to raise awareness of the systemic drivers of those disparities;(3)to educate patients, caregivers, and the family members of individuals who may be in need of care on the importance of recognizing the signs of mental illness, seeking evaluation and accepting diagnosis, receiving and adhering to mental health treatment, and counseling;(4)to highlight the necessity of culturally informed and culturally effective mental health services to increase receptivity to treatment among communities of color and to reduce the social and cultural stigma associated with mental health services;(5)to underscore the need to dismantle the barriers to access faced by individuals who seek mental health care services; and(6)to overcome and repair the mental harm and trauma that are experienced by people of color and caused by systematic racism and racial bias;Whereas the Coronavirus Disease 2019 (COVID–19) pandemic, which has disproportionately impacted communities of color, is expected to have grave and potentially long-term mental health implications due to the traumatic stress associated with pandemic conditions, including stress from—(1)the loss of resources to meet immediate and future needs;(2)grief and concerns for the safety of family and loved ones; (3)reduced social interaction and increased isolation and loneliness;(4)the stigma and xenophobia against Asian-American communities, including many incidents of hate during the COVID–19 pandemic, leading to negative mental health outcomes; and(5)a lack of consideration for pre-existing social-environmental disparities when addressing the disproportionate impact of COVID–19 on communities of color; Whereas, even in nonpandemic times, the psychosocial stress of racial discrimination, including exclusion from health, educational, social, and economic resources, contributes to poorer health quality and higher rates of chronic health conditions for communities of color;Whereas BIPOC communities, already burdened by disparities in chronic illnesses like lung disease, asthma, heart conditions, sickle cell disease, and diabetes, disproportionately suffer from the mental health disorders that are commonly associated with those chronic illnesses;Whereas environmental strains, such as poverty, unsafe neighborhoods, and chronic racial and ethnic discrimination, among other social determinants of health, can significantly increase distress and the overall mental and emotional well-being of poor youth of color;Whereas an emerging body of research shows that past trauma inflicted on racial and ethnic minorities has the potential to affect the descendants of the survivors of that trauma;Whereas, despite the necessity of diverse scientific and health care workforces and culturally informed and culturally effective science and research to address mental health disparities, including disparities in care, and decades of efforts to diversify those workforces, there continues to be a challenging pattern of continued underrepresentation of people of certain genders and racial and ethnic groups in those fields;Whereas mental health services and supports often are not aligned with the National Standards for Culturally and Linguistically Appropriate Services in Health and Health Care;Whereas the lack of linguistically appropriate mental health services and the lack of information about where to find those services decreases the likelihood that families of color will seek help;Whereas investment in linguistically appropriate mental health services will—(1)reverse the trend of families of color not seeking help; and (2)drive an increase in use of those services by people of color who experience mental health-related challenges;Whereas the Office of Minority Health of the Department of Health and Human Services has determined that Black adults are 20 percent more likely than their White peers to report serious psychological distress;Whereas the suicide death rate for Black youth has risen from 2.55 per 100,000 in 2007 to 4.82 per 100,000 in 2017;Whereas Black youth under the age of 13 are twice as likely as White youth of the same age group to die by suicide;Whereas Black males ages 5 through 11 are more likely than their White peers to die by suicide;Whereas, in 2018, 42 percent of Black adults with a serious mental illness received no treatment, compared with 35.9 percent of the total adult population of the United States;Whereas chronic underfunding of Federal treaty obligations for health services for Tribal Nations has contributed to disparate mental health outcomes for American Indians and Alaska Natives, who experience post-traumatic stress disorder more than twice as often as the general population;Whereas, between 2000 and 2020, the suicide rate for American Indian and Alaska Native women and men has increased by 139 percent and 71 percent, respectively, compared with a 33 percent increase for the total adult population in the United States;Whereas suicide is the second leading cause of death for American Indian and Alaska Native youth ages 10 through 24;Whereas the suicide rate for American Indian and Alaska Native youth is 2.5 times higher than the national average and the highest across all ethnic and racial groups;Whereas Latino adults and children face barriers to accessing mental health services, including a lack of insurance, the high cost of health services, low wages, poor transportation, work stress, and immigration factors;Whereas research shows that, in the Hispanic population, older adults and youth are more susceptible than other Hispanic adults to mental distress relating to immigration and acculturation;Whereas fewer treatment and prevention services reach Hispanics than other racial or ethnic groups in the United States due to the lack of professionals being equipped to support culturally specific challenges;Whereas, in 2017, suicide was the leading cause of death for Asian Americans ages 15 through 24;Whereas, in 2015, Asian adults with any mental illness had the lowest rates of use of health services, prescription medication, and outpatient services among all racial groups;Whereas the rate of suicide among Asian-American women over the age of 65 is the highest of any group in that age range;Whereas the rate of suicide among Bhutanese refugees is twice the rate of suicide for the general population of the United States;Whereas Native Hawaiian youth in Hawaii have significantly higher suicide rates than other adolescents;Whereas Native Hawaiians and Pacific Islanders face greater stigma than is faced by the general population of the United States faces in accessing mental health care;Whereas the first BIPOC Mental Health Awareness Month (then known as Minority Mental Health Awareness Month) was designated in honor of the late Bebe Moore Campbell, who showed great dedication and commitment to moving communities—(1)to support mental wellness through effective treatment options; and (2)to increase access to mental health treatment and services; andWhereas communities of color have shown deep mental-health resiliency in the face of decades and centuries of trauma and discrimination, underscoring the efficacy and importance of resilience-focused and culturally and contextually grounded prevention and early intervention strategies in mental health: Now, therefore, be itThat the House of Representatives supports the goals and ideals of BIPOC Mental Health Awareness Month, which include bringing attention to the mental health disparities faced by communities of color in the United States, such as American Indians, Alaska Natives, Asian Americans, Blacks, Latinos, and Native Hawaiians and other Pacific Islanders.